--------------------------------------------------------------------------------

Exhibit 10.1
 











--------------------------------------------------------------------------------

--------------------------------------------------------------------------------











CREDIT AGREEMENT


dated as of September 26, 2005


among


CELADON GROUP, INC.,
CELADON TRUCKING SERVICES, INC.
and
TRUCKERSB2B, INC.
as the Borrowers


THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,


and


LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent









--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



LASALLE BANK NATIONAL ASSOCIATION,
as Arranger



--------------------------------------------------------------------------------






SECTION 1
DEFINITIONS.
1
 
1.1
 
Definitions.
1
 
1.2
 
Other Interpretive Provisions.
16
         
SECTION 2
COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.
17
 
2.1
 
Commitments.
17
     
2.1.1    Revolving Loan Commitment.
18
     
2.1.2   L/C Commitment.
18
 
2.2
 
Loan Procedures.
18
     
2.2.1   Various Types of Loans.
18
     
2.2.2   Borrowing Procedures.
18
     
2.2.3   Conversion and Continuation Procedures.
19
     
2.2.4   Swing Line Facility.
20
 
2.3
 
Letter of Credit Procedures.
21
     
2.3.1   L/C Applications.
21
     
2.3.2   Participations in Letters of Credit.
22
     
2.3.3   Reimbursement Obligations.
22
     
2.3.4   Funding by Lenders to Issuing Lender.
23
 
2.4
 
Commitments Several.
24
 
2.5
 
Certain Conditions.
24
 
2.6
 
Agent for the Borrowers.
24
         
SECTION 3
EVIDENCING OF LOANS.
24
 
3.1
 
Notes.
24
 
3.2
 
Recordkeeping.
24
         
SECTION 4
INTEREST.
25
 
4.1
 
Interest Rates.
25
 
4.2
 
Interest Payment Dates.
25
 
4.3
 
Setting and Notice of LIBOR Rates.
25
 
4.4
 
Computation of Interest.
25
         
SECTION 5
FEES.
26
 
5.1
 
Non-Use Fee.
26
 
5.2
 
Letter of Credit Fees.
26
 
5.3
 
Administrative Agent’s Fees.
26
         
SECTION 6
REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS; INCREASE IN
REVOLVING COMMITMENT.
26
 
6.1
 
Reduction or Termination of the Revolving Commitment.
26
     
6.1.1   Voluntary Reduction or Termination of the Revolving Commitment.
26
     
6.1.2   All Reductions of the Revolving Commitment.
27
 
6.2
 
Voluntary Prepayments.
27
 
6.3
 
Repayments.
27



i

--------------------------------------------------------------------------------







 
6.4
 
Increase in Revolving Commitment.
27
         
SECTION 7
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
28
 
7.1
 
Making of Payments.
28
 
7.2
 
Application of Certain Payments.
28
 
7.3
 
Due Date Extension.
28
 
7.4
 
Setoff.
29
 
7.5
 
Proration of Payments.
29
 
7.6
 
Taxes.
29
         
SECTION 8
INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
31
 
8.1
 
Increased Costs.
31
 
8.2
 
Basis for Determining Interest Rate Inadequate or Unfair.
32
 
8.3
 
Changes in Law Rendering LIBOR Loans Unlawful.
32
 
8.4
 
Funding Losses.
33
 
8.5
 
Right of Lenders to Fund through Other Offices.
33
 
8.6
 
Discretion of Lenders as to Manner of Funding.
33
 
8.7
 
Mitigation of Circumstances; Replacement of Lenders.
33
 
8.8
 
Conclusiveness of Statements; Survival of Provisions.
34
         
SECTION 9
REPRESENTATIONS AND WARRANTIES.
34
 
9.1
 
Organization.
34
 
9.2
 
Authorization; No Conflict.
34
 
9.3
 
Validity and Binding Nature.
35
 
9.4
 
Financial Condition.
35
 
9.5
 
No Material Adverse Change.
35
 
9.6
 
Litigation and Contingent Liabilities.
35
 
9.7
 
Ownership of Properties; Liens.
35
 
9.8
 
Equity Ownership; Subsidiaries.
35
 
9.9
 
Pension Plans.
36
 
9.10
 
Investment Company Act.
37
 
9.11
 
Public Utility Holding Company Act.
37
 
9.12
 
Regulation U.
37
 
9.13
 
Taxes.
37
 
9.14
 
Solvency, etc.
37
 
9.15
 
Environmental Matters.
37
 
9.16
 
Insurance.
38
 
9.17
 
Real Property.
38
 
9.18
 
Information.
38
 
9.19
 
Intellectual Property.
38
 
9.20
 
Burdensome Obligations.
39
 
9.21
 
Labor Matters.
39
 
9.22
 
No Default.
39
         
SECTION 10
AFFIRMATIVE COVENANTS.
39
         



ii

--------------------------------------------------------------------------------







 
10.1
 
Reports, Certificates and Other Information.
39
     
10.1.1   Annual Report.
39
     
10.1.2   Interim Reports.
39
     
10.1.3   Compliance Certificates.
40
     
10.1.4   Reports to the SEC and to Shareholders.
40
     
10.1.5   Notice of Default, Litigation and ERISA Matters.
40
     
10.1.6   Management Reports.
41
     
10.1.7   Projections.
41
     
10.1.8   Subordinated Debt Notices.
41
     
10.1.9   Other Information.
41
 
10.2
 
Books, Records and Inspections.
41
 
10.3
 
Maintenance of Property; Insurance.
42
 
10.4
 
Compliance with Laws; Payment of Taxes and Liabilities.
42
 
10.5
 
Maintenance of Existence, etc.
42
 
10.6
 
Use of Proceeds.
43
 
10.7
 
Employee Benefit Plans.
43
 
10.8
 
Environmental Matters.
43
 
10.9
 
Further Assurances.
43
         
SECTION 11
NEGATIVE COVENANTS
44
 
11.1
 
Debt.
44
 
11.2
 
Liens.
44
 
11.3
 
Intentionally Omitted.
45
 
11.4
 
Restricted Payments.
45
 
11.5
 
Mergers, Consolidations, Sales.
45
 
11.6
 
Modification of Organizational Documents.
47
 
11.7
 
Transactions with Affiliates.
47
 
11.8
 
Unconditional Purchase Obligations.
47
 
11.9
 
Inconsistent Agreements.
47
 
11.10
 
Business Activities; Issuance of Equity.
48
 
11.11
 
Investments.
48
 
11.12
 
[Intentionally Omitted].
49
 
11.13
 
Fiscal Year.
49
 
11.14
 
Financial Covenants.
49
     
11.14.1   Fixed Charge Coverage Ratio.
49
     
11.14.2   Lease-Adjusted Total Debt to EBITDAR Ratio.
49
     
11.14.3   Tangible Net Worth.
49
     
11.14.4   Asset Coverage Ratio.
49
         
SECTION 12
EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
49
 
12.1
 
Initial Credit Extension.
49
     
12.1.1   Notes.
50
     
12.1.2   Authorization Documents.
50
     
12.1.3   Consents, etc.
50
     
12.1.4   Letter of Direction.
50
         



iii

--------------------------------------------------------------------------------







     
12.1.5   Guaranty.
50
     
12.1.6   Opinions of Counsel.
50
     
12.1.7   Insurance.
50
     
12.1.8   Payment of Fees.
50
     
12.1.9   Search Results; Lien Terminations.
51
     
12.1.10     Closing Certificate, Consents and Permits.
51
     
12.1.11     Other.
51
 
12.2
 
Conditions.
51
     
12.2.1   Compliance with Warranties, No Default, etc.
51
     
12.2.2   Confirmatory Certificate.
51
         
SECTION 13
EVENTS OF DEFAULT AND THEIR EFFECT.
52
 
13.1
 
Events of Default.
52
     
13.1.1   Non-Payment of the Loans, etc.
52
     
13.1.2   Non-Payment of Other Debt.
52
     
13.1.3   Other Material Obligations.
52
     
13.1.4   Bankruptcy, Insolvency, etc.
52
     
13.1.5   Non-Compliance with Loan Documents.
52
     
13.1.6   Representations; Warranties.
53
     
13.1.7   Pension Plans.
53
     
13.1.8   Judgments.
53
     
13.1.9   Invalidity of Guaranty.
53
     
13.1.10     Invalidity of Subordination Provisions, etc.
53
     
13.1.11     Change of Control.
53
     
13.1.12     Material Adverse Effect.
53
 
13.2
 
Effect of Event of Default.
53
         
SECTION 14
THE AGENT.
54
 
14.1
 
Appointment and Authorization.
54
 
14.2
 
Issuing Lender.
54
 
14.3
 
Delegation of Duties.
55
 
14.4
 
Exculpation of Administrative Agent.
55
 
14.5
 
Reliance by Administrative Agent.
55
 
14.6
 
Notice of Default.
56
 
14.7
 
Credit Decision.
56
 
14.8
 
Indemnification.
56
 
14.9
 
Administrative Agent in Individual Capacity.
57
 
14.10
 
Successor Administrative Agent.
57
 
14.11
 
Administrative Agent May File Proofs of Claim.
58
 
14.12
 
Other Agents; Arrangers and Managers.
58
         
SECTION 15
GENERAL.
59
 
15.1
 
Waiver; Amendments.
59
 
15.2
 
Confirmations.
59
 
15.3
 
Notices.
59
         



iv

--------------------------------------------------------------------------------







 
15.4
 
Computations.
60
 
15.5
 
Costs, Expenses and Taxes.
60
 
15.6
 
Assignments; Participations.
61
     
15.6.1   Assignments.
61
     
15.6.2   Participations.
62
 
15.7
 
Register.
62
 
15.8
 
GOVERNING LAW.
62
 
15.9
 
Confidentiality.
62
 
15.10
 
Severability.
63
 
15.11
 
Nature of Remedies.
63
 
15.12
 
Entire Agreement.
64
 
15.13
 
Counterparts.
64
 
15.14
 
Successors and Assigns.
64
 
15.15
 
Captions.
64
 
15.16
 
Customer Identification - USA Patriot Act Notice.
64
 
15.17
 
INDEMNIFICATION BY THE COMPANY.
64
 
15.18
 
Nonliability of Lenders.
65
 
15.19
 
JOINT AND SEVERAL LIABILITY/CONTRIBUTION.
66
 
15.20
 
FORUM SELECTION AND CONSENT TO JURISDICTION.
66
 
15.21
 
WAIVER OF JURY TRIAL.
67





v

--------------------------------------------------------------------------------





ANNEXES


ANNEX A
Lenders and Pro Rata Shares
ANNEX B
Addresses for Notices





SCHEDULES


SCHEDULE 9.6
Litigation and Contingent Liabilities
SCHEDULE 9.8
Subsidiaries
SCHEDULE 9.16
Insurance
SCHEDULE 9.17
Real Property
SCHEDULE 9.21
Labor Matters
SCHEDULE 11.1
Existing Debt
SCHEDULE 11.2
Existing Liens
SCHEDULE 11.11
Investments
SCHEDULE 12.1
Debt to be Repaid





EXHIBITS


EXHIBIT A
Form of Note (Section 3.1)
EXHIBIT B
Form of Compliance Certificate (Section 10.1.3)
EXHIBIT C
Form of Assignment Agreement (Section 15.6.1)
EXHIBIT D
Form of Notice of Borrowing (Section 2.2.2)
EXHIBIT E
Form of Notice of Conversion/Continuation (Section 2.2.3)








--------------------------------------------------------------------------------

Table of Contents








CREDIT AGREEMENT


THIS CREDIT AGREEMENT dated as of September 26, 2005 (this “Agreement”) is
entered into among CELADON GROUP, INC., CELADON TRUCKING SERVICES, INC. and
TRUCKERSB2B, INC. (together, the “Borrowers”), the financial institutions that
are or may from time to time become parties hereto (together with their
respective successors and assigns, the “Lenders”) and LASALLE BANK NATIONAL
ASSOCIATION (in its individual capacity, “LaSalle”), as Administrative Agent for
the Lenders, and as Swing Line Lender and Issuing Lender.


The Lenders have agreed to make available to the Borrowers a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.


In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:
 
SECTION 1 DEFINITIONS.
 
1.1 Definitions.  When used herein the following terms shall have the following
meanings:


Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).


Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.


Affected Loan - see Section 8.3.


Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise



--------------------------------------------------------------------------------

Table of Contents


herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.


Agent Fee Letter means the Fee letter dated as of September 22, 2005 between the
Company and the Administrative Agent.


Agreement - see the Preamble.


Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:


 
 
 Level
 
Lease Adjusted Total Debt
to EBITDAR Ratio
 
LIBOR
Margin
 
Base Rate
Margin
 
Non-Use
Fee Rate
 
L/C Fee
Rate
 I
Less than 1.75 to 1.00
.750%
0%
.150%
.750%
 II
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
.875%
0%
.175%
.875%
 III
Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00
1.000%
0%
.200%
1.000%
 IV
Greater than or equal to 2.75 to 1.00
1.125%
0%
.225%
1.125%



The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant to Sections 10.1.1
or 10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver the financial statements and
Compliance Certificate in accordance with the provisions of Sections 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level IV above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b) no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and is continuing; and (c) the initial
Applicable Margin on the Closing Date shall be based on Level II until the date
on which the financial statements and Compliance Certificate are required to be
delivered for the Fiscal Quarter ending December 31, 2005.


2

--------------------------------------------------------------------------------

Table of Contents


Asset Coverage Ratio means, with respect to the Company and the other Loan
Parties on a consolidated basis for any period, the ratio of (a) the sum of (i)
the net book value of accounts receivable less than 90 days past due plus (ii)
the net book value of unencumbered trucks, truck-tractors, trailers and
semi-trailers, to (b) Revolver Outstandings.


Assignee - see Section 15.6.1.


Assignment Agreement - see Section 15.6.1.


Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.


Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.


Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.


Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash
management, including controlled disbursement, accounts or services, or (g)
Hedging Agreements.


Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.


Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.


Base Rate Margin - see the definition of Applicable Margin.


Borrower means any and each of the Company, Celadon Trucking Services, Inc. and
TruckersB2B, Inc.


Borrowers means, jointly and severally, the Company, Celadon Trucking Services,
Inc. and TruckersB2B, Inc.


BSA - see Section 10.4.


3

--------------------------------------------------------------------------------

Table of Contents


Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and Indianapolis, Indiana and, in the case of a
Business Day which relates to a LIBOR Loan, on which dealings are carried on in
the London interbank eurodollar market.


Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.


Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.


Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.


Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent. Derivatives of such term
have corresponding meanings.


Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Administrative Agent.


4

--------------------------------------------------------------------------------

Table of Contents


Change of Control means (a) any Person or group of Persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act of 1934 shall acquire
beneficial ownership (within the meaning of Rule 13d-3 promulgated under such
Act) of more than 30% of the outstanding securities (on a fully diluted basis
and taking into account any securities or contract rights exercisable,
exchangeable or convertible into equity securities) of the Company having voting
rights in the election of directors under normal circumstances; (b) a majority
of the members of the Board of Directors of the Company shall cease to be
Continuing Members; (c) the Company shall cease to, directly or indirectly, own
and control the percentage currently owned in each class of the outstanding
Capital Securities of each Subsidiary (other than Servicios de Transporation
Jaguar, SA de CV) as shown on Schedule 9.8; or (d) the Company or its Subsidiary
ceases to own and control at least 51% of each class of the outstanding Capital
Securities of Servicios de Transporation Jaguar, SA de CV. For purposes of the
foregoing, "Continuing Member" means a member of the Board of Directors of the
Company who either (i) was a member of the Company's Board of Directors on the
day before the Closing Date and has been such continuously thereafter or (ii)
became a member of such Board of Directors after the day before the Closing Date
and whose election or nomination for election was approved by a vote of the
majority of the Continuing Members then members of the Company's Board of
Directors.


Closing Date - see Section 12.1.


Code means the Internal Revenue Code of 1986.


Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.


Company means Celadon Group, Inc.


Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.


Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.


Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, excluding any extraordinary gains and any gains from discontinued
operations.


Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be


5

--------------------------------------------------------------------------------

Table of Contents


issued or incurred at some future time; (b) guarantees the payment of dividends
or other distributions upon the Capital Securities of any other Person; (c)
undertakes or agrees (whether contingently or otherwise): (i) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor, (ii)
to advance or provide funds for the payment or discharge of any indebtedness,
obligation or liability of any other Person (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, working capital or other financial condition
of any other Person, or (iii) to make payment to any other Person other than for
value received; (d) agrees to lease property or to purchase securities, property
or services from such other Person with the purpose or intent of assuring the
owner of such indebtedness or obligation of the ability of such other Person to
make payment of the indebtedness or obligation; (e) to induce the issuance of,
or in connection with the issuance of, any letter of credit for the benefit of
such other Person; or (f) undertakes or agrees otherwise to assure a creditor
against loss. The amount of any Contingent Liability shall (subject to any
limitation set forth herein) be deemed to be the outstanding principal amount
(or maximum permitted principal amount, if larger) of the indebtedness,
obligation or other liability guaranteed or supported thereby.


Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.


Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person, (i) all Debt of any partnership of which such Person is a general
partner and (j) any Capital Securities or other equity instrument, whether or
not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.


Debt to be Repaid means Debt listed on Schedule 12.1.


Designated Proceeds - see Section 6.2.2(a).


Dollar and the sign “$” mean lawful money of the United States of America.


6

--------------------------------------------------------------------------------

Table of Contents


EBIT means, for any period, Consolidated Net Income for such period plus, to the
extent deducted in determining Consolidated Net Income, Interest Expense, and
income tax for such period.


EBITDAR means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining Consolidated Net Income, Interest Expense,
income tax expense, depreciation and amortization and Rent Expense for such
period.


Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.


Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.


ERISA means the Employee Retirement Income Security Act of 1974.


Event of Default means any of the events described in Section 13.1.


Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.


Exempt Foreign Subsidiary means as of any date of determination, a non-U.S.
Subsidiary which the Required Lenders have agreed, in writing, prior to such
date, to exempt from the requirements of executing and delivering a Guaranty. As
of the Closing Date, Celadon Mexicana, S.A. de C.V. is the sole Exempt Foreign
Subsidiary.


Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the


7

--------------------------------------------------------------------------------

Table of Contents


Administrative Agent. The Administrative Agent’s determination of such rate
shall be binding and conclusive absent manifest error.


Fiscal Quarter means a fiscal quarter of a Fiscal Year.


Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on the Company’s Fiscal Year end of
each year. References to a Fiscal Year with a number corresponding to any
calendar year (e.g., “Fiscal Year 2003”) refer to the Fiscal Year ending on the
Company’s Fiscal Year end of such calendar year.


Fixed Charge Coverage Ratio means, with respect to the Company and its
Subsidiaries on a consolidated basis for any Computation Period, the ratio of
(a) the sum for such period of (i) EBIT plus (ii) Rent Expense, to (b) the sum
for such period of (i) Interest Expense plus (ii) Rent Expense


FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.


Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).


GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.


Group - see Section 2.2.1.


Guaranty means the Guaranty dated as of the date hereof executed and delivered
by each Subsidiary of the Company (except for the Borrowers and Restricted
Subsidiaries), together with any joinders thereto and any other guaranty
executed by a Loan Party, in each case in form and substance satisfactory to the
Administrative Agent.


Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.




8

--------------------------------------------------------------------------------

Table of Contents


Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.


Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.


Indemnified Liabilities - see Section 15.16.


Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).


Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Borrowers pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:


(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;


(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and


(c) the Borrowers may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.


Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.


Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.


LaSalle - see the Preamble.




9

--------------------------------------------------------------------------------

Table of Contents


L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.


L/C Fee Rate - see the definition of Applicable Margin.


Lease-Adjusted Total Debt means Total Debt plus Operating Lease Obligations.


Lease-Adjusted Total Debt to EBITDAR Ratio means, as of the last day of any
Fiscal Quarter, the ratio of (a) Lease-Adjusted Total Debt as of such day, to
(b) EBITDAR for the Computation Period ending on such day.


Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced.


Lender Party - see Section 15.17.


Letter of Credit - see Section 2.1.2.


LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.


LIBOR Margin - see the definition of Applicable Margin.


LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.


LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.




10

--------------------------------------------------------------------------------

Table of Contents


Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.


Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Guaranty, any Subordination Agreements and all documents, instruments and
agreements delivered in connection with the foregoing.


Loan Party means the Borrowers and each Subsidiary of the Company (other than
Restricted Subsidiaries).


Loan or Loans means, as the context may require, Revolving Loans and/or Swing
Line Loans.


Mandatory Prepayment Event - see Section 6.2.2(a).


Margin Stock means any “margin stock” as defined in Regulation U.


Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.


Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document.


Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.


Net Worth means, as of any date, the sum of the capital stock and additional
paid-in capital plus retained earnings (or minus accumulated deficit) calculated
in conformity with GAAP.


Non-U.S. Participant - see Section 7.6(d).


Non-Use Fee Rate - see the definition of Applicable Margin.


Note means a promissory note substantially in the form of Exhibit A.




11

--------------------------------------------------------------------------------

Table of Contents


Notice of Borrowing - see Section 2.2.2.


Notice of Conversion/Continuation - see Section 2.2.3.


Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or its Affiliate or
Administrative Agent, and all Bank Products Obligations, all in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.


OFAC - see Section 10.4.


Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.


Operating Lease Obligations means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate of 10% from the date on
which each fixed lease payment is due under such Operating Lease to such date of
determination, of all fixed lease payments due under all Operating Leases of the
Company and its Subsidiaries.


PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.


Participant - see Section 15.6.2.


Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.


Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.


Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.


Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of


12

--------------------------------------------------------------------------------

Table of Contents


business on the day specified in the public announcement of such change;
provided that the Administrative Agent shall not be obligated to give notice of
any change in the Prime Rate.


Pro Rata Share means with respect to a Lender’s obligation to make Revolving
Loans, participate in Letters of Credit, reimburse the Issuing Lender, receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
and with respect to all other matters as to a particular Lender, (a) prior to
the Revolving Commitment being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, by (ii) the
aggregate Revolving Commitment of all Lenders and (b) from and after the time
the Revolving Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Lender’s
Revolving Outstandings (after settlement and repayment of all Swing Line Loans
by the Lenders) by (ii) the aggregate unpaid principal amount of all Revolving
Outstandings.


Refunded Swing Line Loan - see Section 2.2.4(c).


Regulation D means Regulation D of the FRB.


Regulation U means Regulation U of the FRB.


Rent Expense means for any period the consolidated rent expense of the Company
and its Subsidiaries for such period.


Replacement Lender - see Section 8.7(b).


Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.


Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed 51% as
determined pursuant to the definition of “Pro Rata Share”, or, at any time there
are only 2 Lenders, means all Lenders.


Restricted Subsidiary means (a) as of any date of determination, a Subsidiary of
the Company which (i) is inactive as of such date and has total assets of less
than $10,000 as of such date, determined in accordance with GAAP, or (ii) is an
Exempt Foreign Subsidiary; provided, however, if any entity identified in clause
(i) above hereafter becomes active or acquires total assets of $10,000 or more,
such entity shall cease to be a Restricted Subsidiary, and (b) Zipp Realty, LLC
for so long as it is a single asset purpose entity.


Revolving Commitment means $50,000,000, as reduced from time to time pursuant to
Section 6.1 or increased from time to time pursuant to Section 6.4.


Revolving Loan - see Section 2.1.1.




13

--------------------------------------------------------------------------------

Table of Contents


Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.


SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.


Senior Debt means all Debt of the Company and its Subsidiaries other than
Subordinated Debt.


Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.


Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.


Subordinated Debt means any unsecured Debt of the Company which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders.


Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.


Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date in form and substance and on terms and
conditions satisfactory to Administrative Agent.


Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.


Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Commitment (less Revolving Outstandings at such time).


Swing Line Commitment Amount means $5,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.


Swing Line Lender means LaSalle.


Swing Line Loan - see Section 2.2.4.




14

--------------------------------------------------------------------------------

Table of Contents


Tangible Net Worth of any Person means an amount equal to: (a) Net Worth of such
Person; less (b) the sum of goodwill, patents, trademarks, prepaid expenses,
deposits, deferred charges and other personal property which is classified as
intangible property in accordance with GAAP.


Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.


Termination Date means the earlier to occur of (a) September 24, 2010 or (b)
such other date on which the Commitments terminate pursuant to Section 6 or
Section 13.


Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.


Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party), (b) Hedging
Obligations, and (c) Debt of the Company to Subsidiaries and Debt of
Subsidiaries to the Company or to other Subsidiaries.


Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.


type - see Section 2.2.1.


Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.


Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.


Withholding Certificate - see Section 7.6(d).




15

--------------------------------------------------------------------------------

Table of Contents


Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.
 
1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.


(b) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.


(c) The term “including” is not limiting and means “including without
limitation.”


(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”


(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.


(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.


(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Borrowers, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.
 
SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES
 
2.1 Commitments.


On and subject to the terms and conditions of this Agreement, each of the
Lenders, severally and for itself alone, agrees to make loans to, and to issue
or participate in letters of credit for the account of, the Borrowers as
follows:


16

--------------------------------------------------------------------------------

Table of Contents


2.1.1 Revolving Loan Commitment. Each Lender with a Revolving Loan Commitment
agrees to make loans on a revolving basis (“Revolving Loans”) from time to time
until the Termination Date in such Lender’s Pro Rata Share of such aggregate
amounts as the Borrowers may request from all Lenders; provided that the
Revolving Outstandings will not at any time exceed Revolving Commitment (less
the amount of any Swing Line Loans outstanding at such time).
 
2.1.2 L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
the Borrowers from time to time before the scheduled Termination Date and, as
more fully set forth in Section 2.3.2, each Lender agrees to purchase a
participation in each such Letter of Credit; provided that (a) the aggregate
Stated Amount of all Letters of Credit shall not at any time exceed $15,000,000
and (b) the Revolving Outstandings shall not at any time exceed Revolving
Commitment (less the amount of any Swing Line Loans outstanding at such time).
 
2.2 Loan Procedures. 
 
2.2.1 Various Types of Loans. Each Revolving Loan shall be either a Base Rate
Loan or a LIBOR Loan (each a “type” of Loan), as the Company, as agent for the
Borrowers, shall specify in the related notice of borrowing or conversion
pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period
which expire on the same day are sometimes called a “Group” or collectively
“Groups”. Base Rate Loans and LIBOR Loans may be outstanding at the same time,
provided that not more than 5 different Groups of LIBOR Loans shall be
outstanding at any one time. All borrowings, conversions and repayments of
Revolving Loans shall be effected so that each Lender will have a ratable share
(according to its Pro Rata Share) of all types and Groups of Loans.
 
2.2.2 Borrowing Procedures. The Company, as agent for the Borrowers, shall give
written notice (each such written notice, a “Notice of Borrowing”) substantially
in the form of Exhibit E or telephonic notice (followed immediately by a Notice
of Borrowing) to the Administrative Agent of each proposed borrowing not later
than (a) in the case of a Base Rate borrowing, 11:00 A.M., Chicago time, on the
proposed date of such borrowing, and (b) in the case of a LIBOR borrowing,
11:00 A.M., Chicago time, at least three Business Days prior to the proposed
date of such borrowing. Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date, amount
and type of borrowing and, in the case of a LIBOR borrowing, the initial
Interest Period therefor. Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof. Not later than 1:00 P.M.,
Chicago time, on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
immediately available funds covering such Lender’s Pro Rata Share of such
borrowing and, so long as the Administrative Agent has not received written
notice that the conditions precedent set forth in Section 11 with respect to
such borrowing have not been satisfied, the Administrative Agent shall pay over
the funds received by the Administrative Agent to the Borrowers on the requested
borrowing date. Each borrowing shall be on a Business Day. Each Base Rate
borrowing shall


17

--------------------------------------------------------------------------------

Table of Contents


be in an aggregate amount of at least $1,000,000 and an integral multiple of
$100,000, and each LIBOR borrowing shall be in an aggregate amount of at least
$1,000,000 and an integral multiple of at least $100,000.
 
2.2.3 Conversion and Continuation Procedures.


(a) Each LIBOR Loan shall automatically renew for the Interest Period specified
in the initial notice received by the Administrative Agent pursuant to Section
2.2.2, at the then current LIBOR Rate unless the Company, as agent for the
Borrowers, pursuant to a subsequent notice received by the Administrative Agent,
shall elect a different Interest Period or the conversion of all or a portion of
such LIBOR Loan to a Base Rate Loan. Each Interest Period occurring after the
initial Interest Period with respect to any LIBOR Loan shall commence on the
same day of each applicable month as the first day of the initial Interest
Period. Whenever the last day of any Interest Period with respect to any LIBOR
Loan would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day. Whenever an Interest Period with respect to any LIBOR Loan would otherwise
end on a day of a month for which there is no numerically corresponding day in
the calendar month, such Interest Period shall end on the last day of such
calendar month, unless such day is not a Business Day, in which event such
Interest Period shall be extended to end on the next Business Day. Upon receipt
by the Administrative Agent of such subsequent notice, the Borrowers may,
subject to the terms and conditions of this Agreement, elect, as of the last day
of the applicable Interest Period, to continue any LIBOR Loan having an Interest
Period expiring on such day for a new Interest Period, or to convert any such
LIBOR Loan to a Base Rate Loan. Such notice shall, in the case of a conversion
to a Base Rate Loan, be given before 11:00 a.m., Chicago time, on the proposed
date of such conversion, and in the case of conversion to a LIBOR Loan having a
different Interest Period, be given before 11:00 a.m., Chicago time, at least
three Business Days prior to the proposed date of such conversion, specifying:
(i) the proposed date of conversion; (ii) the aggregate amount of Loans to be
converted; (iii) the type of Loans resulting from the proposed conversion; and
(iv) in the case of conversion to a LIBOR Loan, the duration of the requested
Interest Period therefor. The Borrowers may not elect a LIBOR Rate, and an
Interest Period for a LIBOR Loan shall not automatically renew, with respect to
any principal amount which is scheduled to be repaid before the last day of the
applicable Interest Period, and any such amounts shall bear interest at the Base
Rate plus the Applicable Margin until repaid in the case of conversion into, or
continuation of, LIBOR Loans, the duration of the requested Interest Period
therefor.


(b) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion or continuation.




18

--------------------------------------------------------------------------------

Table of Contents


(c) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.
 
2.2.4 Swing Line Facility.


(a) Subject to the terms and conditions hereof, the Swing Line Lender may, in
its sole discretion, make available from time to time until the Termination Date
advances (each, a “Swing Line Loan”) in accordance with a Notice of Borrowing
sent by the Company, as agent for the Borrowers, notwithstanding that after
making a requested Swing Line Loan, the sum of the Swing Line Lender’s Pro Rata
Share of the Revolving Outstanding and all outstanding Swing Line Loans, may
exceed the Swing Line Lender’s Pro Rata Share of the Revolving Commitment. The
provisions of this Section 2.2.4 shall not relieve Lenders of their obligations
to make Revolving Loans under Section 2.1.1; provided that if the Swing Line
Lender makes a Swing Line Loan pursuant to any such notice, such Swing Line Loan
shall be in lieu of any Revolving Loan that otherwise may be made by the Lenders
pursuant to such notice. The aggregate amount of Swing Line Loans outstanding
shall not exceed at any time Swing Line Availability. Until the Termination
Date, the Borrowers may from time to time borrow, repay and reborrow under this
Section 2.2.4. Each Swing Line Loan shall be made pursuant to a Notice of
Borrowing delivered by the Company, as agent for the Borrowers, to the
Administrative Agent in accordance with Section 2.2.2. Any such notice must be
given no later than 2:00 P.M., Chicago time, on the Business Day of the proposed
Swing Line Loan. Unless the Swing Line Lender has received at least one Business
Day’s prior written notice from the Required Lenders instructing it not to make
a Swing Line Loan, the Swing Line Lender shall, notwithstanding the failure of
any condition precedent set forth in Section 12.2, be entitled to fund that
Swing Line Loan, and to have such Lender make Revolving Loans in accordance with
Section 2.2.4(c) or purchase participating interests in accordance with Section
2.2.4(d). Notwithstanding any other provision of this Agreement or the other
Loan Documents, each Swing Line Loan shall constitute a Base Rate Loan. The
Borrowers shall repay the aggregate outstanding principal amount of each Swing
Line Loan upon demand therefor by the Administrative Agent. Each Swing Line Loan
shall be in an aggregate amount of at least $100,000 and an integral multiple of
$100,000


(b) The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.


(c) The Swing Line Lender, at any time and from time to time, may on behalf of
the Borrowers (and the Borrowers hereby irrevocably authorize the Swing Line
Lender to so act on its behalf) request each Lender with a Revolving Commitment
(including the Swing Line Lender) to make a Revolving Loan to the Borrowers
(which shall be a Base Rate Loan) in an amount equal to that Lender’s Pro Rata
Share of the principal amount of all Swing Line Loans (the “Refunded Swing Line
Loan”) outstanding on the date such notice is given. Unless any of the events
described in Section 13.1.4 has occurred (in which event the procedures of
Section 2.2.4(d) shall apply) and regardless of whether the conditions precedent
set forth in this Agreement to the making of a Revolving Loan are


19

--------------------------------------------------------------------------------

Table of Contents


then satisfied, each Lender shall disburse directly to the Administrative Agent,
its Pro Rata Share on behalf of the Swing Line Lender, prior to 2:00 P.M.,
Chicago time, in immediately available funds on the date that notice is given
(provided that such notice is given by 12:00 p.m., Chicago time, on such date).
The proceeds of those Revolving Loans shall be immediately paid to the Swing
Line Lender and applied to repay the Refunded Swing Line Loan.


(d) If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.4 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the
Borrowers, purchase from the Swing Line Lender an undivided participation
interest in the Swing Line Loan in an amount equal to its Pro Rata Share of such
Swing Line Loan. Upon request, each Lender shall promptly transfer to the Swing
Line Lender, in immediately available funds, the amount of its participation
interest.


(e) Each Lender’s obligation to make Revolving Loans in accordance with Section
2.2.4(c) and to purchase participation interests in accordance with Section
2.2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of a Borrower to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time or (iv) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Chicago time, the amount required pursuant to Sections 2.2.4(c) or 2.2.4(d), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.
 
2.3 Letter of Credit Procedures. 
 
2.3.1 L/C Applications. The Borrowers shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement from time to time in effect. The
Company, as agent for the Borrowers, shall give notice to the Administrative
Agent and the Issuing Lender of the proposed issuance of each Letter of Credit
by 11:00 A.M., Chicago time, on a Business Day which is at least three Business
Days (or such lesser number of days as the Administrative Agent and the Issuing
Lender shall agree in any particular instance in their sole discretion) prior to
the


20

--------------------------------------------------------------------------------

Table of Contents


proposed date of issuance of such Letter of Credit. Each such notice shall be
accompanied by an L/C Application, duly executed by the Borrowers and in all
respects satisfactory to the Administrative Agent and the Issuing Lender,
together with such other documentation as the Administrative Agent or the
Issuing Lender may request in support thereof, it being understood that each L/C
Application shall specify, among other things, the date on which the proposed
Letter of Credit is to be issued (which must be a Business Day), the expiration
date of such Letter of Credit (which shall not be later than the earlier of
twelve (12) months from the date of issuance or 5 Business Days prior to the
scheduled Termination Date (unless such Letter of Credit is Cash
Collateralized)) and whether such Letter of Credit is to be transferable in
whole or in part. Any Letter of Credit outstanding after the scheduled
Termination Date which is Cash Collateralized for the benefit of the Issuing
Lender shall be the sole responsibility of the Issuing Lender. So long as the
Issuing Lender has not received written notice that the conditions precedent set
forth in Section 12 with respect to the issuance of such Letter of Credit have
not been satisfied, the Issuing Lender shall issue such Letter of Credit on the
requested issuance date. The Issuing Lender shall promptly advise the
Administrative Agent of the issuance of each Letter of Credit and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the event of any inconsistency
between the terms of the Master Letter of Credit Agreement, any L/C Application
and the terms of this Agreement, the terms of this Agreement shall control.
 
2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Loan Commitment, and each such
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and the Borrowers’ reimbursement obligations with respect
thereto. If the Borrowers do not pay any reimbursement obligation when due, the
Borrowers shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations. The Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 12.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan. The
proceeds of such Loan shall be paid over by the Administrative Agent to the
Issuing Lender for the account of the Borrowers in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.
 
2.3.3 Reimbursement Obligations. (a) The Borrowers hereby unconditionally and
irrevocably agree to reimburse the Issuing Lender for each payment or
disbursement made by the Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Lender is reimbursed by the


21

--------------------------------------------------------------------------------

Table of Contents


Borrowers therefor, payable on demand, at a rate per annum equal to the Base
Rate from time to time in effect plus the Base Rate Margin from time to time in
effect plus, beginning on the third Business Day after receipt of notice from
the Issuing Lender of such payment or disbursement, 2%. The Issuing Lender shall
notify the Borrowers and the Administrative Agent whenever any demand for
payment is made under any Letter of Credit by the beneficiary thereunder;
provided that the failure of the Issuing Lender to so notify the Borrowers or
the Administrative Agent shall not affect the rights of the Issuing Lender or
the Lenders in any manner whatsoever.


(b) The Borrowers’ reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which the Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to a Borrower, or relieve a Borrower of any of its obligations hereunder to any
such Person.
 
2.3.4 Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Borrowers have
not reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with Section 2.3.2 or (c) any
reimbursement received by the Issuing Lender from the Borrowers is or must be
returned or rescinded upon or during any bankruptcy or reorganization of a
Borrower or otherwise, each other Lender with a Revolving Loan Commitment shall
be obligated to pay to the Administrative Agent for the account of the Issuing
Lender, in full or partial payment of the purchase price of its participation in
such Letter of Credit, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the obligations of the Borrowers under
Section 2.3.3), and, upon notice from the Issuing Lender, the Administrative
Agent shall promptly notify each other Lender thereof. Each other Lender
irrevocably and unconditionally agrees to so pay to the Administrative Agent in
immediately available funds for the Issuing Lender’s account the amount of such
other Lender’s Pro Rata Share of such payment or disbursement. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent by 2:00 P.M., Chicago time, on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Chicago time, on any


22

--------------------------------------------------------------------------------

Table of Contents


Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Issuing Lender’s account forthwith on demand, for
each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.
Any Lender’s failure to make available to the Administrative Agent its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent such
other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.
 
2.4 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.
 
2.5 Certain Conditions. Except as otherwise provided in Sections 2.2.4 and 2.3.4
of this Agreement, no Lender shall have an obligation to make any Loan, or to
permit the continuation of or any conversion into any LIBOR Loan, and the
Issuing Lender shall not have any obligation to issue any Letter of Credit, if
an Event of Default or Unmatured Event of Default exists.
 
2.6 Agent for the Borrowers. Each Borrower hereby designates the Company as its
agent for all purposes of Section 2.
 
SECTION 3 EVIDENCING OF LOANS.
 
3.1 Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to such Lender’s Revolving Loan Commitment.
 
3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period for such Loan shall begin and end. The
aggregate unpaid principal amount so recorded shall be rebuttably presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Borrowers
hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.
 
SECTION 4 INTEREST.
 
4.1 Interest Rates. The Borrowers promise to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:


23

--------------------------------------------------------------------------------

Table of Contents


(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and


(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;


provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, such
increase shall occur automatically.
 
4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar quarter and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), upon a prepayment of such Loan, and at
maturity. After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.
 
4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Borrowers and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Borrowers or any Lender, deliver to the Borrowers or such Lender
a statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.
 
4.4 Computation of Interest. Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days. The applicable interest rate
for each Base Rate Loan shall change simultaneously with each change in the Base
Rate.
 
SECTION 5 FEES.
 
5.1 Non-Use Fee. The Borrowers agree to pay to the Administrative Agent for the
account of each Lender a non-use fee, for the period from the Closing Date to
the Termination Date, at the Non-Use Fee Rate in effect from time to time of
such Lender’s Pro Rata Share (as adjusted from time to time) of the unused
amount of the Revolving Commitment. For purposes of calculating usage under this
Section, the Revolving Commitment shall be deemed used to the extent of
Revolving Outstandings (which are exclusive of outstanding Swing Line Loans).
Such non-use fee shall be payable in arrears on the last day of each calendar
quarter and on the


24

--------------------------------------------------------------------------------

Table of Contents


Termination Date for any period then ending for which such non-use fee shall not
have previously been paid. The non-use fee shall be computed for the actual
number of days elapsed on the basis of a year of 360 days.
 
5.2 Letter of Credit Fees. (1) The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate in effect from time to time of such Lender’s
Pro Rata Share (as adjusted from time to time) of the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of 360 days); provided that, unless the Required Lenders otherwise
consent, the rate applicable to each Letter of Credit shall be increased by 2%
at any time that an Event of Default exists. Such letter of credit fee shall be
payable in arrears on the last day of each calendar quarter and on the
Termination Date (or such later date on which such Letter of Credit expires or
is terminated) for the period from the date of the issuance of each Letter of
Credit (or the last day on which the letter of credit fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated.


(b) In addition, with respect to each Letter of Credit, the Borrowers agree to
pay to the Issuing Lender, for its own account, (i) such fees and expenses as
the Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount and at the
times agreed to by the Borrowers and the Issuing Lender.
 
5.3 Administrative Agent’s Fees. The Borrowers agree to pay to the
Administrative Agent such agent’s fees as are mutually agreed to from time to
time by the Borrowers and the Administrative Agent including the fees set forth
in the Agent Fee Letter.
 
SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS;
INCREASE IN REVOLVING COMMITMENT.
 
6.1 Reduction or Termination of the Revolving Commitment. 
 
6.1.1 Voluntary Reduction or Termination of the Revolving Commitment. The
Borrowers may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings plus the outstanding amount of all Swing
Line Loans. Any such reduction shall be in an amount not less than $2,000,000 or
a higher integral multiple of $1,000,000. Concurrently with any reduction of the
Revolving Commitment to zero, the Borrowers shall pay all interest on the
Revolving Loans, all non-use fees and all letter of credit fees and shall Cash
Collateralize in full all obligations arising with respect to the Letters of
Credit.


25

--------------------------------------------------------------------------------

Table of Contents


6.1.2 All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.
 
6.2 Voluntary Prepayments. The Borrowers may from time to time prepay the Loans
in whole or in part; provided that the Borrowers shall give the Administrative
Agent (which shall promptly advise each Lender) notice thereof not later than
11:00 A.M., Chicago time, on the day of such prepayment (which shall be a
Business Day), specifying the Loans to be prepaid and the date and amount of
prepayment. Any such partial prepayment shall be in an amount equal to
$1,000,000 or a higher integral multiple of $100,000. Any partial prepayment of
a Group of LIBOR Loans shall be subject to the proviso to Section 2.2.3(a). Any
prepayment of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall include interest on the principal amount being repaid and
shall be subject to Section 8.4. Except as otherwise provided by this Agreement,
all principal payments in respect of the Loans (other than the Swing Line Loans)
shall be applied first, to repay outstanding Base Rate Loans and then to repay
outstanding LIBOR Rate Loans in direct order of Interest Period maturities.
 
6.3 Repayments. The Revolving Loans of each Lender shall be paid in full and the
Revolving Commitment shall terminate on the Termination Date.
 
6.4 Increase in Revolving Commitment. If no Event of Default shall have occurred
and be continuing at such time, the Borrowers may, if they so elect, increase
the Revolving Commitment, either by designating a Person not theretofore a
Lender and acceptable to the Administrative Agent to become a Lender or by
agreeing with an existing Lender that such Lender’s Revolving Loan Commitment
shall be increased. Upon execution and delivery by the Borrowers and such Lender
or other Person of an instrument of assumption in form and amount reasonably
satisfactory to the Administrative Agent, such existing Lender shall have a
Revolving Loan Commitment as therein set forth or such other Person shall become
a Lender with a Revolving Loan Commitment as therein set forth and all the
rights and obligations of the Lender with such a Revolving Loan Commitment
hereunder; provided that (i) the Borrowers shall provide not less than 15 days
written notice of such increase to the Administrative Agent, which shall
promptly notify the other Lenders, (ii) the aggregate amount of each such
increase which is effective on any day shall be at least $5,000,000, (iii) the
Revolving Commitment shall at no time exceed $70,000,000, (iv) the
Administrative Agent shall have consented in writing, (v) not more than 2
Revolving Commitment increases may be issued in any calendar year, (vi) no
Lender may have a greater Pro Rata Share than LaSalle’s Pro Rata Share and (vii)
a Person becoming a Lender with a Revolving Loan Commitment or a Lender
increasing its Revolving Loan Commitment, as appropriate, shall have received
any required customary closing conditions, including, without limitation, a
Borrower’s authorizing resolutions and opinions of counsel. Any request received
by the Administrative Agent from the Borrowers to increase the Revolving
Commitment shall be delivered to each Lender and shall be implemented by one or
more existing Lenders agreeing to increase their Revolving Loan Commitments or
by a Person agreeing to become a Lender with a Revolving Loan Commitment;
provided that no Lender shall have any obligation to increase its Revolving Loan
Commitment but each Lender shall have the right to elect to increase its
Revolving Loan Commitment in its sole discretion pro rata with any other one or
more Persons agreeing to become a Lender hereunder or by any combination of the


26

--------------------------------------------------------------------------------

Table of Contents


foregoing, as determined by the Administrative Agent in consultation with the
Company. An increase in the Revolving Commitment and any amendments to the
Credit Agreement to evidence such increase shall not require the consent of any
Lender not participating in such increase.


SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
 
7.1 Making of Payments. All payments of principal or interest on the Notes, and
of all fees, shall be made by the Borrowers to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon, Chicago time, on the date due; and funds received after
that hour shall be deemed to have been received by the Administrative Agent on
the following Business Day. The Administrative Agent shall promptly remit to
each Lender its share of all such payments received in collected funds by the
Administrative Agent for the account of such Lender. All payments under Section
8.1 shall be made by the Borrowers directly to the Lender entitled thereto
without setoff, counterclaim or other defense.
 
7.2 Application of Certain Payments. So long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, (a) payments matching specific
scheduled payments then due shall be applied to those scheduled payments and (b)
voluntary and mandatory prepayments shall be applied as set forth in Sections
6.2 and 6.3. After the occurrence and during the continuance of an Unmatured
Event of Default or Event of Default, all amounts collected or received by the
Administrative Agent or any Lender through set-off shall be applied as the
Administrative Agent shall determine in its discretion. Concurrently with each
remittance to any Lender of its share of any such payment, the Administrative
Agent shall advise such Lender as to the application of such payment.
 
7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.
 
7.4 Setoff. Each Borrower, for itself and each other Loan Party, agrees that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, each Borrower, for
itself and each other Loan Party, agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Borrowers and each other Loan Party hereunder, whether or not
then due, any and all balances, credits, deposits, accounts or moneys of the
Borrowers and each other Loan Party then or thereafter with the Administrative
Agent or such Lender.
 
7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal


27

--------------------------------------------------------------------------------

Table of Contents


of or interest on any Loan, but excluding (i) any payment pursuant to Section
8.7 or 15.7 and (ii) payments of interest on any Affected Loan) or (b) its
participation in any Letter of Credit) in excess of its applicable Pro Rata
Share of payments and other recoveries obtained by all Lenders on account of
principal of and interest on the Loans (or such participation) then held by
them, then such Lender shall purchase from the other Lenders such participations
in the Loans (or sub-participations in Letters of Credit) held by them as shall
be necessary to cause such purchasing Lender to share the excess payment or
other recovery ratably with each of them; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.
 
7.6 Taxes. 


(a) All payments made by the Borrowers hereunder or under any Loan Documents
shall be made without setoff, counterclaim, or other defense. To the extent
permitted by applicable law, all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any person shall be made by the Borrowers free and clear of and without
deduction or withholding for, or account of, any Taxes now or hereinafter
imposed by any taxing authority.


(b) If a Borrower makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Borrowers shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent a Borrower withholds any
Taxes on payments hereunder or under any Loan Document, the Borrowers shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to the Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.


(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, each Borrower will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.


28

--------------------------------------------------------------------------------

Table of Contents




(d) (i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to the Borrowers and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN)
a certificate in form and substance reasonably acceptable to Administrative
Agent (any such certificate, a “Withholding Certificate”). In addition, each
Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date, (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to the Borrowers and the Administrative Agent two new and accurate
and complete original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable forms prescribed by the IRS), and if
applicable, a new Withholding Certificate, to confirm or establish the
entitlement of such Lender or the Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or any Loan.


(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Borrowers and the Administrative
Agent certifying that such Lender is exempt from United States backup
withholding tax. To the extent that a form provided pursuant to this Section
7.6(d)(ii) is rendered obsolete or inaccurate in any material respects as result
of change in circumstances with respect to the status of a Lender, such Lender
shall, to the extent permitted by applicable law, deliver to the Borrowers and
the Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.


(iii) The Borrowers shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).


(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Borrowers pursuant to this Section 7.6, whether or
not


29

--------------------------------------------------------------------------------

Table of Contents


such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.
 
SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
 
8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to Section
4), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its LIBOR Loans, its Note or its
obligation to make LIBOR Loans; and the result of anything described in clauses
(i) and (ii) above is to increase the cost to (or to impose a cost on) such
Lender (or any LIBOR Office of such Lender) of making or maintaining any LIBOR
Loan, or to reduce the amount of any sum received or receivable by such Lender
(or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Borrowers shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.


(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance (taking into consideration
such Lender’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Lender or such controlling Person to be
material, then from time to time, upon demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Borrowers shall pay to such Lender
such additional amount as will compensate such Lender or such controlling Person
for such reduction so long as such amounts have


30

--------------------------------------------------------------------------------

Table of Contents


accrued on or after the day which is 180 days prior to the date on which such
Lender first made demand therefor.
 
8.2 Basis for Determining Interest Rate Inadequate or Unfair. If:


(a) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Borrowers) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or


(b) the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;


then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.
 
8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.
 
8.4 Funding Losses. Each Borrower hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), each Borrower will


31

--------------------------------------------------------------------------------

Table of Contents


indemnify such Lender against any net loss or expense which such Lender may
sustain or incur (including any net loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain any LIBOR Loan), as reasonably determined by such Lender, as
a result of (a) any payment, prepayment or conversion of any LIBOR Loan of such
Lender on a date other than the last day of an Interest Period for such Loan
(including any conversion pursuant to Section 8.3) or (b) any failure of the
Borrowers to borrow, convert or continue any Loan on a date specified therefor
in a notice of borrowing, conversion or continuation pursuant to this Agreement.
For this purpose, all notices to the Administrative Agent pursuant to this
Agreement shall be deemed to be irrevocable.
 
8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of the Borrowers to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
 
8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.
 
8.7 Mitigation of Circumstances; Replacement of Lenders. (a) Each Lender shall
promptly notify the Borrowers and the Administrative Agent of any event of which
it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by the
Borrowers to pay any amount pursuant to Sections 7.6 or 8.1 or (ii) the
occurrence of any circumstances described in Sections 8.2 or 8.3 (and, if any
Lender has given notice of any such event described in clause (i) or (ii) above
and thereafter such event ceases to exist, such Lender shall promptly so notify
the Borrowers and the Administrative Agent). Without limiting the foregoing,
each Lender will designate a different funding office if such designation will
avoid (or reduce the cost to the Borrowers of) any event described in clause (i)
or (ii) above and such designation will not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.


(b) If the Borrowers become obligated to pay additional amounts to any Lender
pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Sections 8.2 or 8.3, the Borrowers may designate
another bank which is acceptable to the Administrative Agent and the Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and


32

--------------------------------------------------------------------------------

Table of Contents


all accrued but unpaid fees owed to such Lender and any other amounts payable to
such Lender under this Agreement, and to assume all the obligations of such
Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Borrowers
hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.
 
8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Sections 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.
 
SECTION 9 REPRESENTATIONS AND WARRANTIES.


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Borrowers represent and warrant to the Administrative
Agent and the Lenders that:
 
9.1 Organization. Each Loan Party is validly existing and in good standing under
the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.
 
9.2 Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, the Borrowers are duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by the Borrowers hereunder, do not and
will not (a) require any consent or approval of any governmental agency or
authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or (iii)
any agreement, indenture, instrument or other document, or any judgment, order
or decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party.
 
9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
 
9.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at Fiscal Year 2005 copies of each of which have
been delivered to each Lender, were prepared in accordance with GAAP and present
fairly the consolidated financial condition of the Company and its Subsidiaries
as at such dates and the results of their operations for the periods then ended.


33

--------------------------------------------------------------------------------

Table of Contents


9.5 No Material Adverse Change. Since Fiscal Year 2005, there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.
 
9.6 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Borrowers’ knowledge, threatened against any Loan Party which
might reasonably be expected to have a Material Adverse Effect, except as set
forth in Schedule 9.6. Other than any liability incident to such litigation or
proceedings, no Loan Party has any material contingent liabilities not listed on
Schedule 9.6 or permitted by Section 11.1.
 
9.7 Ownership of Properties; Liens. Each Loan Party owns good and, in the case
of real property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2.
 
9.8 Equity Ownership; Subsidiaries. Schedule 9.8 contains an accurate list of
all Subsidiaries of the Company, sets forth their respective states of
organization and the percentage of their outstanding Capital Securities owned by
the Company or other Subsidiaries. All issued and outstanding Capital Securities
of each Loan Party are duly authorized and validly issued, fully paid,
non-assessable, and free and clear of all Liens other than those in favor of the
Administrative Agent, and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party as
of the Closing Date. All of the issued and outstanding Capital Securities of the
Borrowers are owned as set forth on Schedule 9.8 as of the Closing Date, and all
of the issued and outstanding Capital Securities of each Wholly-Owned Subsidiary
is, directly or indirectly, owned by the Company. As of the Closing Date, except
as set forth on Schedule 9.8, there are no pre-emptive or other outstanding
rights, options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of any
Loan Party.
 
9.9 Pension Plans. (a) The Unfunded Liability of all Pension Plans does not in
the aggregate exceed twenty percent of the Total Plan Liability for all such
Pension Plans. Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations. No contribution failure under
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect.
There are no pending or, to the knowledge of the Borrowers, threatened, claims,
actions, investigations


34

--------------------------------------------------------------------------------

Table of Contents


or lawsuits against any Pension Plan, any fiduciary of any Pension Plan, or the
Company or other any member of the Controlled Group with respect to a Pension
Plan or a Multiemployer Pension Plan which could reasonably be expected to have
a Material Adverse Effect. Neither the Company nor any other member of the
Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Pension
Plan or Multiemployer Pension Plan which would subject that Person to any
material liability. Within the past five years, neither the Company nor any
other member of the Controlled Group has engaged in a transaction which resulted
in a Pension Plan with an Unfunded Liability being transferred out of the
Controlled Group, which could reasonably be expected to have a Material Adverse
Effect. No Termination Event has occurred or is reasonably expected to occur
with respect to any Pension Plan, which could reasonably be expected to have a
Material Adverse Effect.


(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.
 
9.10 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.
 
9.11 Public Utility Holding Company Act. No Loan Party is a “holding company”,
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.
 
9.12 Regulation U. The Borrowers are not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
 
9.13 Taxes. Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. The Loan Parties have made adequate reserves on


35

--------------------------------------------------------------------------------

Table of Contents


their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable. No Loan Party has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).
 
9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP, (b)
the present fair saleable value of its assets is not less than the amount that
will be required to pay the probable liability on its debts as they become
absolute and matured, (c) it is able to realize upon its assets and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) it does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature and (e) it is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.
 
9.15 Environmental Matters. The on-going operations of each Loan Party comply in
all respects with all Environmental Laws, except such non-compliance which could
not (if enforced in accordance with applicable law) reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
Each Loan Party has obtained, and maintained in good standing, all licenses,
permits, authorizations, registrations and other approvals required under any
Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and each Loan Party is
in compliance with all terms and conditions thereof, except where the failure to
do so could not reasonably be expected to result in material liability to any
Loan Party and could not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect. No Loan Party or any of its
properties or operations is subject to, or reasonably anticipates the issuance
of, any written order from or agreement with any Federal, state or local
governmental authority, nor subject to any judicial or docketed administrative
or other proceeding, respecting any Environmental Law, Environmental Claim or
Hazardous Substance. There are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, arising from operations
prior to the Closing Date, or relating to any waste disposal, of any Loan Party
that would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. No Loan Party has any underground
storage tanks that are not properly registered, permitted or operated under
applicable Environmental Laws.
 
9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate summary of
the property and casualty insurance program of the Loan Parties as of the
Closing Date (including the names of all insurers, policy numbers, expiration
dates, amounts and types of coverage, annual premiums, exclusions, deductibles,
self-insured retention, and a description in reasonable detail of any
self-insurance program, retrospective rating plan, fronting arrangement or other
risk assumption arrangement involving any Loan Party). Each Loan Party and its
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the


36

--------------------------------------------------------------------------------

Table of Contents


Loan Parties, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Parties operate.
 
9.17 Real Property. Set forth on Schedule 9.17 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
any Loan Party, together with, in the case of leased property, the name and
mailing address of the lessor of such property.
 
9.18 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that any projections and forecasts provided by the Borrowers are
based on good faith estimates and assumptions believed by the Borrowers to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).
 
9.19 Intellectual Property. Each Loan Party owns and possesses or has a license
or other right to use all patents, patent rights, trademarks, trademark rights,
trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.
 
9.20 Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.
 
9.21 Labor Matters. Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.
 
9.22 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.
 
SECTION 10 AFFIRMATIVE COVENANTS.


Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of


37

--------------------------------------------------------------------------------

Table of Contents


Credit have been terminated, each Borrower agrees that, unless at any time the
Required Lenders shall otherwise expressly consent in writing, it will:
 
10.1 Reports, Certificates and Other Information. Furnish to the Administrative
Agent and each Lender:
 
10.1.1 Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year: (a) a copy of the annual audit report of
the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent; and (b) a consolidating
balance sheet of the Company and its Subsidiaries as of the end of such Fiscal
Year and consolidating statement of earnings and cash flows for the Company and
its Subsidiaries for such Fiscal Year, certified by a Senior Officer of the
Company.
 
10.1.2 Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter (except the last Fiscal Quarter of each
Fiscal Year), consolidated and consolidating balance sheets of the Company and
its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated and consolidating statements of earnings and cash flows for such
Fiscal Quarter and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such Fiscal Quarter, certified by a Senior
Officer of the Company.
 
10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Company, containing (i) a computation of each of the financial ratios and
restrictions set forth in Section 11.14 and to the effect that such officer has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it and (ii) a written statement of the
Company’s management setting forth a discussion of the Company’s financial
condition, changes in financial condition and results of operations.
 
10.1.4 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.
 
10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:


(a) the occurrence of an Event of Default or an Unmatured Event of Default;


38

--------------------------------------------------------------------------------

Table of Contents


(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrowers to the Lenders which has been instituted
or, to the knowledge of the Borrowers, is threatened against any Loan Party or
to which any of the properties of any thereof is subject which might reasonably
be expected to have a Material Adverse Effect;


(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Borrowers furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Borrowers with
respect to any post-retirement welfare benefit plan or other employee benefit
plan of the Company or another member of the Controlled Group, or any notice
that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of an excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent;


(d) any cancellation or material change in any insurance maintained by any Loan
Party; or


(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.
 
10.1.6 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Company by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of the Company.
 
10.1.7 Projections. As soon as practicable, and in any event not later than 30
days after the commencement of each Fiscal Year, financial projections for the
Company and its Subsidiaries for such Fiscal Year (including monthly operating
and cash flow budgets) prepared in a manner consistent with the projections
delivered by the Company to the Lenders prior to the Closing Date or otherwise
in a manner reasonably satisfactory to the Administrative Agent, accompanied by
a certificate of a Senior Officer of the Company on behalf of the Company to the
effect that (a) such projections were prepared by the Company in good faith, (b)
the Company has a reasonable basis for the assumptions contained in such
projections and (c) such projections have been prepared in accordance with such
assumptions.


39

--------------------------------------------------------------------------------

Table of Contents
 
 
    10.1.8 Subordinated Debt Notices. Promptly following receipt, copies of any
notices (including notices of default or acceleration) received from any holder
or trustee of, under or with respect to any Subordinated Debt.
 
10.1.9 Other Information. Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.
 
10.2 Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Borrowers hereby authorize such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records. All such
inspections and examinations by the Administrative Agent shall be at the
Borrowers’ expense.
 
10.3 Maintenance of Property; Insurance. (a) Keep, and cause each other Loan
Party to keep, all property useful and necessary in the business of the Loan
Parties in good working order and condition, ordinary wear and tear excepted.


(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.16 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule or in such other amounts and deductibles deemed
reasonably acceptable to the Administrative Agent; and, upon request of the
Administrative Agent or any Lender, furnish to the Administrative Agent or such
Lender a certificate setting forth in reasonable detail the nature and extent of
all insurance maintained by the Loan Parties.
 
10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Loan Party to ensure, that no person who owns a controlling
interest in or otherwise controls a Loan Party is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person


40

--------------------------------------------------------------------------------

Table of Contents


designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders, (c) without limiting clause (a) above, comply, and cause each
other Loan Party to comply, with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations and (d) pay, and cause each other
Loan Party to pay, prior to delinquency, all taxes and other governmental
charges against it or any collateral, as well as claims of any kind which, if
unpaid, could become a Lien on any of its property; provided that the foregoing
shall not require any Loan Party to pay any such tax or charge so long as it
shall contest the validity thereof in good faith by appropriate proceedings and
shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP and, in the case of a claim which could become a Lien on
any collateral, such contest proceedings shall stay the foreclosure of such Lien
or the sale of any portion of the collateral to satisfy such claim.
 
10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).
 
10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of Credit,
solely for working capital purposes, for Acquisitions permitted by Section 11.5,
for Capital Expenditures and for other general business purposes; and not use or
permit any proceeds of any Loan to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying” any Margin Stock.
 
10.7 Employee Benefit Plans. 


(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.


(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.


(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.
 
10.8 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Borrowers shall, or shall
cause the applicable Loan Party to, cause the


41

--------------------------------------------------------------------------------

Table of Contents


prompt containment and removal of such Hazardous Substances and the remediation
of such real property or other assets as necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, the Borrowers shall,
and shall cause each other Loan Party to, comply with any Federal or state
judicial or administrative order requiring the performance at any real property
of any Loan Party of activities in response to the release or threatened release
of a Hazardous Substance. To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, the Company shall, and shall cause
its Subsidiaries to, dispose of such Hazardous Substances, or of any other
wastes, only at licensed disposal facilities operating in compliance with
Environmental Laws.
 
10.9 Further Assurances. Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations are
guaranteed by each Subsidiary of the Company, including, upon the acquisition or
creation thereof, any Subsidiary acquired or created after the Closing Date
(other than a Restricted Subsidiary), in each case as the Administrative Agent
may determine, including the execution and delivery of guaranties and other
authorizing documentation.
 
SECTION 11 NEGATIVE COVENANTS


Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each Borrower agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:


11.1 Debt. Not, and not permit any other Loan Party to, create, incur, assume or
suffer to exist any Debt, except:


(a) Obligations under this Agreement and the other Loan Documents;


(b) Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed $70,000,000;


(c) Debt of the Company to any domestic Wholly-Owned Subsidiary or Debt of any
domestic Wholly-Owned Subsidiary to the Company or another domestic Wholly-Owned
Subsidiary;


(d) Subordinated Debt;


(e) Hedging Obligations incurred in favor of a Lender or an Affiliate thereof
for bona fide hedging purposes and not for speculation;


(f) Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;


42

--------------------------------------------------------------------------------

Table of Contents


(g) the Debt to be Repaid (so long as such Debt is repaid on the Closing Date
with the proceeds of the initial Loans hereunder);


(h) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 11.5 and purchasers in connection with dispositions permitted under
Section 11.5; and


(i) other unsecured Debt, in addition to the Debt listed above.
 
11.2 Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:


(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;


(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;


(c) Liens described on Schedule 11.2 as of the Closing Date;


(d) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 20 days of the acquisition thereof and attaches solely to the
property so acquired;


(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $1,000,000 individually or $2,500,000 in the aggregate arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings;


(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party.


43

--------------------------------------------------------------------------------

Table of Contents


11.3 Intentionally Omitted.
 
11.4 Restricted Payments. Not, and not permit any other Loan Party to, at any
time there exists an Event of Default or if an Event of Default would be
occasioned thereby, (a) make any distribution to any holders of its Capital
Securities, (b) purchase or redeem any of its Capital Securities, (c) pay any
management fees or similar fees to any of its equityholders or any Affiliate
thereof, (d) make any redemption, prepayment, defeasance, repurchase or any
other payment in respect of any Subordinated Debt or (e) set aside funds for any
of the foregoing.
 
11.5 Mergers, Consolidations, Sales. Not, and not permit any other Loan Party
to, (a) be a party to any merger or consolidation, or purchase or otherwise
acquire all or substantially all of the assets or any Capital Securities of any
class of, or any partnership or joint venture interest in, any other Person, (b)
sell, transfer, convey or lease all or any part of its assets or Capital
Securities (including the sale of Capital Securities of any Subsidiary) except
for sales of inventory in the ordinary course of business, or (c) sell or assign
with or without recourse any receivables; except, notwithstanding any of (a),
(b), (c) above, for (i) any such merger, consolidation, sale, transfer,
conveyance, lease or assignment of or by any Wholly-Owned Subsidiary into the
Company or into any other domestic Wholly-Owned Subsidiary; (ii) any such
purchase or other acquisition by the Company or any domestic Wholly-Owned
Subsidiary of the assets or Capital Securities of any Wholly-Owned Subsidiary;
(iii) the sale or other disposition for fair market value of obsolete or worn
out property or other property not necessary for operations disposed of in the
ordinary course of business; (iv) sales and dispositions of trucks,
truck-tractors, trailers and semi-trailers in the ordinary course of business,
so long as the proceeds from such sale or disposition, net of commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable in connection therewith to
non-Affiliates, are applied to the purchase or lease of replacement trucks,
truck-tractors, tractors, trailers and semi-trailers for use in the ordinary
course of business of the Loan Parties; (v) in addition to sales and
dispositions permitted in (iii) and (iv) above, sales and dispositions of assets
(including the Capital Securities of Subsidiaries) (but excluding accounts
receivable) for at least fair market value (as determined by the Board of
Directors of the Company) so long as the net book value of all assets sold or
otherwise disposed of in any Fiscal Year does not exceed 10% of the net book
value of the consolidated assets of the Loan Parties as of the last day of the
preceding Fiscal Year; and (vi) any Acquisition by the Company or any domestic
Wholly-Owned Subsidiary where:


(A) the business or division acquired are for use, or the Person acquired is
engaged, in the businesses engaged in by the Loan Parties on the Closing Date;


(B) immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;


(C) immediately after giving effect to such Acquisition, the Company is in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 11.14;


(D) in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition;


44

--------------------------------------------------------------------------------

Table of Contents


(E) reasonably prior to such Acquisition, the Administrative Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may require to evidence the termination of
Liens on the assets or business to be acquired;


(F) not less than ten Business Days prior to such Acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Company’s calculation of pro forma compliance with the financial covenants
provided in Section 11.14;


(G) the Administrative Agent shall have approved the Company’s computation of
the pro forma compliance with the financial covenants provided in Section 11.14;


(H) the provisions of Section 11.10 have been satisfied;


(I) simultaneously with the closing of such Acquisition, the target company (if
such Acquisition is structured as a purchase of equity) or the Loan Party (if
such Acquisition is structured as a purchase of assets or a merger and a Loan
Party is the surviving entity) executes and delivers to Administrative Agent an
unlimited Guaranty of the Obligations, or at the option of Administrative Agent
in Administrative Agent's absolute discretion, a joinder agreement satisfactory
to Administrative Agent in which such target company or surviving company, and
their respective Subsidiaries becomes a borrower under this Agreement and
assumes primary, joint and several liability for the Obligations; and


(J) if the Acquisition is structured as a merger, the Company or a
Wholly-Subsidiary is the surviving entity.
 
11.6 Modification of Organizational Documents. Not permit the charter, by-laws
or other organizational documents of any Loan Party to be amended or modified in
any way which could reasonably be expected to materially adversely affect the
interests of the Lenders; not change, or allow any Loan Party to change, its
state of formation or its organizational form.
 
11.7 Transactions with Affiliates. Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Loan Parties) which is
on terms which are less favorable than are obtainable from any Person which is
not one of its Affiliates.
 
11.8 Unconditional Purchase Obligations. Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.
 


45

--------------------------------------------------------------------------------

Table of Contents
 
11.9 Inconsistent Agreements. Not, and not permit any other Loan Party to, enter
into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Borrowers hereunder or by the performance by
any Loan Party of any of its Obligations hereunder or under any other Loan
Document, (b) prohibit any Loan Party from granting a Lien on any of its assets
or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to the Company or any other Subsidiary, or pay any Debt owed to
the Company or any other Subsidiary, (ii) make loans or advances to any Loan
Party or (iii) transfer any of its assets or properties to any Loan Party, other
than (A) customary restrictions and conditions contained in agreements relating
to the sale of all or a substantial part of the assets of any Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.

11.10 Business Activities; Issuance of Equity. Not, and not permit any other
Loan Party to, engage in any line of business other than the businesses engaged
in on the date hereof and businesses reasonably related thereto. Not, and not
permit any other Loan Party to, issue any Capital Securities other than (a) any
issuance of shares of the Company’s common Capital Securities or (b) any
issuance by a Subsidiary to the Company or another Subsidiary in accordance with
Section 11.4.
 
11.11 Investments. Not, and not permit any other Loan Party to, make or permit
to exist any Investment in any other Person, except the following:


(a) contributions by the Company to the capital of any Wholly-Owned Subsidiary,
or by any Subsidiary to the capital of any other domestic Wholly-Owned
Subsidiary, so long as the recipient of any such capital contribution has
guaranteed the Obligations;


(b) Investments constituting Debt permitted by Section 11.1;


(c) Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;


(d) Cash Equivalent Investments;


(e) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits (excluding amounts in payroll accounts or
for accounts payable, in each case to the extent that checks have been issued to
third parties) which are maintained with any bank other than a Lender shall not
at any time exceed $2,000,000;




46

--------------------------------------------------------------------------------

Table of Contents


(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;


(g) Investments to consummate Acquisitions permitted by Section 11.5;


(h) Investments listed on Schedule 11.11 as of the Closing Date;
 
(i) other bank deposits for a period not exceeding 120 days after the date of
this Agreement (or such longer period approved by the Administrative Agent not
to exceed 180 days from the date of this Agreement); and


(j) loans and advances to a Loan Party that has guaranteed the Obligations.


provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), or (g) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.
 
11.12 [Intentionally Omitted].
 
11.13 Fiscal Year. Not change its Fiscal Year.
 
11.14 Financial Covenants. 
 
11.14.1 Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage Ratio
for any Computation Period to be less than 1.25 to 1.00 as of any Fiscal Quarter
end.
 
11.14.2 Lease-Adjusted Total Debt to EBITDAR Ratio. Not permit the
Lease-Adjusted Total Debt to EBITDAR Ratio for any Computation Period to exceed
3.00 to 1.00 as of any Fiscal Quarter end.
 
11.14.3 Tangible Net Worth. Not permit the Tangible Net Worth of the Company and
its Subsidiaries determined on a consolidated basis to be less than Sixty-Three
Million Four Hundred Eight-Three Thousand Two Hundred Dollars ($63,483,200) as
of June 30, 2005, and thereafter increasing as of each Fiscal Quarter end by an
amount equal to Fifty Percent (50%) of Consolidated Net Income (without
reduction for any net losses) for such Fiscal Quarter plus One Hundred Percent
(100%) of the proceeds received during such Fiscal Quarter from the issuance of
any Capital Securities. This Tangible Net Worth covenant shall be tested as of
each Fiscal Quarter end.
 
11.14.4 Asset Coverage Ratio. Not permit the Asset Coverage Ratio to be less
than 1.25 to 1.00 at any time.
 


47

--------------------------------------------------------------------------------

Table of Contents


SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
 
The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:
 
12.1 Initial Credit Extension. The obligation of the Lenders to make the initial
Loans and the obligation of the Issuing Lender to issue its initial Letter of
Credit (whichever first occurs) is, in addition to the conditions precedent
specified in Section 12.2, subject to the conditions precedent that (a) all Debt
to be Repaid has been (or concurrently with the initial borrowing will be) paid
in full, and that all agreements and instruments governing the Debt to be Repaid
and that all Liens securing such Debt to be Repaid have been (or concurrently
with the initial borrowing will be) terminated and (b) the Administrative Agent
shall have received all of the following, each duly executed and dated the
Closing Date (or such earlier date as shall be satisfactory to the
Administrative Agent), in form and substance satisfactory to the Administrative
Agent (and the date on which all such conditions precedent have been satisfied
or waived in writing by the Administrative Agent and the Lenders is called the
“Closing Date”):
 
12.1.1 Notes. A Note for each Lender.
 
12.1.2 Authorization Documents. For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate governmental
authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Administrative Agent; (c)
bylaws (or similar governing document); (d) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.
 
12.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of the
documents referred to in this Section 12.
 
12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.
 
12.1.5 Guaranty. A counterpart of the Guaranty executed by each Loan Party
(other than the Borrowers), together with all instruments, transfer powers and
other items required to be delivered in connection therewith.
 
12.1.6 Opinions of Counsel. Opinions of counsel for each Loan Party, in form and
substance acceptable to the Administrative Agent.
 


48

--------------------------------------------------------------------------------

Table of Contents


12.1.7 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b).
 
12.1.8 Payment of Fees. Evidence of payment by the Borrowers of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Borrowers and the
Administrative Agent).
 
12.1.9 Search Results; Lien Terminations. Certified copies of Uniform Commercial
Code search reports dated a date reasonably near to the Closing Date, listing
all effective financing statements which name any Loan Party (under their
present names and any previous names) as debtors, together with (a) copies of
such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as the
Administrative Agent may reasonably request.
 
12.1.10 Closing Certificate, Consents and Permits. A certificate executed by an
officer of the Borrowers on behalf of the Borrowers certifying the matters set
forth in Section 12.2.1 as of the Closing Date.
 
12.1.11 Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.
 
12.2 Conditions. The obligation (a) of each Lender to make each Loan and (b) of
the Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:
 
12.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:


(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and


(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.
 
12.2.2 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one


49

--------------------------------------------------------------------------------

Table of Contents


to each Lender) a certificate dated the date of such requested Loan or Letter of
Credit and signed by a duly authorized representative of the Borrowers as to the
matters set out in Section 12.2.1 (it being understood that each request by the
Borrowers for the making of a Loan or the issuance of a Letter of Credit shall
be deemed to constitute a representation and warranty by the Borrowers that the
conditions precedent set forth in Section 12.2.1 will be satisfied at the time
of the making of such Loan or the issuance of such Letter of Credit), together
with such other documents as the Administrative Agent or any Lender may
reasonably request in support thereof.
 
SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.
 
13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
 
13.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Borrowers hereunder or under
any other Loan Document.
 
13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party in an aggregate amount (for all such
Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $500,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or (b)
accelerate the maturity of such Debt or permit the holder or holders thereof, or
any trustee or agent for such holder or holders, to cause such Debt to become
due and payable (or require any Loan Party to purchase or redeem such Debt or
post cash collateral in respect thereof) prior to its expressed maturity.
 
13.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.
 
13.1.4 Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.
 
50

--------------------------------------------------------------------------------

Table of Contents
13.1.5 Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.5, 10.3(b) or
10.5 or Section 11; or (b) failure by any Loan Party to comply with or to
perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this Section
13) and continuance of such failure described in this clause (b) for 30 days.
 
13.1.6 Representations; Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.
 
13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$2,500,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the
Unfunded Liability exceeds twenty percent of the Total Plan Liability, or
(d) there shall occur any withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that the Company or any member of the
Controlled Group have incurred on the date of such withdrawal) exceeds
$2,500,000.
 
13.1.8 Judgments. Final judgments which exceed $1,000,000 individually or
$2,500,000 in the aggregate shall be rendered against any Loan Party and shall
not have been paid, discharged or vacated or had execution thereof stayed
pending appeal within 30 days after entry or filing of such judgments.
 
13.1.9 Invalidity of Guaranty. Any Guaranty shall cease to be in full force and
effect; or any Loan Party (or any Person by, through or on behalf of any Loan
Party) shall contest in any manner the validity, binding nature or
enforceability of any Guaranty.
 
13.1.10 Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or any Loan Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.
 
13.1.11 Change of Control. A Change of Control shall occur.
 
13.1.12 Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect.


51

--------------------------------------------------------------------------------

Table of Contents


13.2 Effect of Event of Default. If any Event of Default described in Section
13.1.4 shall occur in respect of a Borrower, the Commitments shall immediately
terminate and the Loans and all other Obligations hereunder shall become
immediately due and payable and the Borrowers shall become immediately obligated
to Cash Collateralize all Letters of Credit, all without presentment, demand,
protest or notice of any kind; and, if any other Event of Default shall occur
and be continuing, the Administrative Agent may (and, upon the written request
of the Required Lenders shall) declare the Commitments to be terminated in whole
or in part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that the Borrowers immediately
Cash Collateralize all or any Letters of Credit, whereupon the Commitments shall
immediately terminate (or be reduced, as applicable) and/or the Loans and other
Obligations hereunder shall become immediately due and payable (in whole or in
part, as applicable) and/or the Borrowers shall immediately become obligated to
Cash Collateralize the Letters of Credit (all or any, as applicable), all
without presentment, demand, protest or notice of any kind. The Administrative
Agent shall promptly advise the Borrowers of any such declaration, but failure
to do so shall not impair the effect of such declaration. Any cash collateral
delivered hereunder shall be held by the Administrative Agent (without liability
for interest thereon) and applied to the Obligations arising in connection with
any drawing under a Letter of Credit. After the expiration or termination of all
Letters of Credit, such cash collateral shall be applied by the Administrative
Agent to any remaining Obligations hereunder and any excess shall be delivered
to the Borrowers or as a court of competent jurisdiction may elect.
 
SECTION 14 THE AGENT.
 
14.1 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 14.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
 
14.2 Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or


52

--------------------------------------------------------------------------------

Table of Contents


proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Section 14, included the Issuing Lender
with respect to such acts or omissions and (b) as additionally provided in this
Agreement with respect to the Issuing Lender.
 
14.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
 
14.4 Exculpation of Administrative Agent. None of the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of the Borrowers, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of a Borrower or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrowers or any
of the Company’s Subsidiaries or Affiliates.
 
14.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrowers), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to


53

--------------------------------------------------------------------------------

Table of Contents


act pursuant thereto shall be binding upon each Lender. For purposes of
determining compliance with the conditions specified in Section 12, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.
 
14.6 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or a Borrower referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.
 
14.7 Credit Decision. Each Lender acknowledges that the Administrative Agent has
not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Borrowers hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Borrowers which may come into the
possession of the Administrative Agent.
 
14.8 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its


54

--------------------------------------------------------------------------------

Table of Contents


directors, officers, employees and agents (to the extent not reimbursed by or on
behalf of the Borrowers and without limiting the obligation of the Borrowers to
do so), according to its applicable Pro Rata Share, from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that no Lender shall
be liable for any payment to any such Person of any portion of the Indemnified
Liabilities to the extent determined by a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from the applicable Person’s
own gross negligence or willful misconduct. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs and Taxes) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section shall survive repayment of the Loans, cancellation
of the Notes, expiration or termination of the Letters of Credit, any
foreclosure under, or modification, release or discharge of, any collateral,
termination of this Agreement and the resignation or replacement of the
Administrative Agent.
 
14.9 Administrative Agent in Individual Capacity. LaSalle and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Loan Parties and
Affiliates as though LaSalle were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, LaSalle or its Affiliates may receive information
regarding a Borrower or its Affiliates (including information that may be
subject to confidentiality obligations in favor of a Borrower or such Affiliate)
and acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to their Loans (if any), LaSalle
and its Affiliates shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though LaSalle were not the
Administrative Agent, and the terms “Lender” and “Lenders” include LaSalle and
its Affiliates, to the extent applicable, in their individual capacities.
 
14.10 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Borrowers (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrowers, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative


55

--------------------------------------------------------------------------------

Table of Contents


Agent, the provisions of this Section 14 and Sections 15.5 and 15.16 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
 
14.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.17) allowed in such judicial
proceedings; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
14.12 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,”“documentation agent,”“co-agent,”“book manager,”“lead
manager,”“arranger,”“lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility


56

--------------------------------------------------------------------------------

Table of Contents


or duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.
 
SECTION 15 GENERAL.
 
15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. Except as provided in Section 6.5, no
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement or the other Loan Documents shall in any event be effective
unless the same shall be in writing and acknowledged by Lenders having an
aggregate Pro Rata Shares of not less than the aggregate Pro Rata Shares
expressly designated herein with respect thereto or, in the absence of such
designation as to any provision of this Agreement, by the Required Lenders, and
then any such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such Lender, (b) extend
the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Loans or any fees payable hereunder without
the written consent of each Lender directly affected thereby, (c) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, without the consent of each Lender directly affected thereby (except
for periodic adjustments of interest rates and fees resulting from a change in
the Applicable Margin as provided for in this Agreement); or (d) release any
party from its obligations under the Guaranty, change the definition of Required
Lenders, any provision of this Section 15.1 or reduce the aggregate Pro Rata
Share required to effect an amendment, modification, waiver or consent, without,
in each case, the written consent of all Lenders. No provision of Section 14 or
other provision of this Agreement affecting the Administrative Agent in its
capacity as such shall be amended, modified or waived without the consent of the
Administrative Agent. No provision of this Agreement relating to the rights or
duties of the Issuing Lender in its capacity as such shall be amended, modified
or waived without the consent of the Issuing Lender. No provision of this
Agreement relating to the rights or duties of the Swing Line Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Swing Line Lender.
 
15.2 Confirmations. The Borrowers and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.
 
15.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by


57

--------------------------------------------------------------------------------

Table of Contents


written notice received by the other parties, have designated as its address for
such purpose. Notices sent by facsimile transmission shall be deemed to have
been given when sent; notices sent by mail shall be deemed to have been given
three Business Days after the date when sent by registered or certified mail,
postage prepaid; and notices sent by hand delivery or overnight courier service
shall be deemed to have been given when received. For purposes of Sections 2.2.2
and 2.2.3, the Administrative Agent shall be entitled to rely on telephonic
instructions from any person that the Administrative Agent in good faith
believes is an authorized officer or employee of a Borrower, and the Borrowers
shall hold the Administrative Agent and each other Lender harmless from any
loss, cost or expense resulting from any such reliance.
 
15.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Borrowers notify the
Administrative Agent that the Borrowers wish to amend any covenant in Sections
10 or 11.14 (or any related definition) to eliminate or to take into account the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrowers that the Required Lenders wish to
amend Sections 10 or 11.14 (or any related definition) for such purpose), then a
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant (or related definition)
is amended in a manner satisfactory to the Borrowers and the Required Lenders.
 
15.5 Costs, Expenses and Taxes. The Borrowers agree to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any collateral and the costs of Intralinks (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket costs and expenses
(including Attorney Costs and any Taxes) incurred by the Administrative Agent
and each Lender after an Event of Default in connection with the collection of
the Obligations or the enforcement of this Agreement the other Loan Documents or
any such other documents or during any workout, restructuring or negotiations in
respect thereof. In addition, the Borrowers agree to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any fees
of a Borrower’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
All Obligations provided for in this Section 15.5 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit and termination of this Agreement.




58

--------------------------------------------------------------------------------

Table of Contents


15.6 Assignments; Participations. 
 
15.6.1 Assignments. (a) Any Lender may at any time assign to one or more Persons
(any such Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, the
Issuing Lender (for an assignment of the Revolving Loans and the Revolving
Commitment) and, so long as no Event of Default exists, the Borrowers (which
consents shall not be unreasonably withheld or delayed and shall not be required
for an assignment by a Lender to a Lender or an Affiliate of a Lender). Except
as the Administrative Agent may otherwise agree, any such assignment shall be in
a minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. The Borrowers and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit D hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500. No assignment may be
made to any Person if at the time of such assignment the Borrowers would be
obligated to pay any greater amount under Sections 7.6 or 8 to the Assignee than
the Borrowers are then obligated to pay to the assigning Lender under such
Sections (and if any assignment is made in violation of the foregoing, the
Borrowers will not be required to pay such greater amounts). Any attempted
assignment not made in accordance with this Section 15.6.1 shall be treated as
the sale of a participation under Section 15.6.2. The Borrowers shall be deemed
to have granted their consent to any assignment requiring their consent
hereunder unless the Borrowers have expressly objected to such assignment within
three Business Days after notice thereof.


(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Borrowers shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Borrowers any prior Note held by it.


(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
59

--------------------------------------------------------------------------------

Table of Contents
15.6.2 Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by the Borrowers shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender. No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 15.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders. Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any Participant.
The Borrowers agree that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement and with respect to any Letter of Credit to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement; provided that such right of
set-off shall be subject to the obligation of each Participant to share with the
Lenders, and the Lenders agree to share with each Participant, as provided in
Section 7.5. The Borrowers also agree that each Participant shall be entitled to
the benefits of Section 7.6 or 8 as if it were a Lender (provided that on the
date of the participation no Participant shall be entitled to any greater
compensation pursuant to Section 7.6 or 8 than would have been paid to the
participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee).
 
15.7 Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether such Lender is the original Lender or the
Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.
 
15.8 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.
 
15.9 Confidentiality. As required by federal law and the Administrative Agent's
policies and practices, the Administrative Agent may need to obtain, verify, and
record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services. The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such Lender applies to maintain the confidentiality of its own


60

--------------------------------------------------------------------------------

Table of Contents


confidential information) to maintain as confidential all information provided
to them by any Loan Party and designated as confidential, except that the
Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent, the Issuing Lender or
any other Lender who may provide Bank Products to the Loan Parties; or (h) that
ceases to be confidential through no fault of the Administrative Agent or any
Lender. Notwithstanding the foregoing, the Borrowers consent to the publication
by the Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.
 
15.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Borrowers
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.
 
15.11 Nature of Remedies. All Obligations of the Borrowers and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
 
15.12 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Borrowers of (or any


61

--------------------------------------------------------------------------------

Table of Contents


indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.
 
15.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.
 
15.14 Successors and Assigns. This Agreement shall be binding upon the
Borrowers, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Borrowers, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. The
Borrowers may not assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender.
 
15.15 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.
 
15.16 Customer Identification - USA Patriot Act Notice. Each Lender and LaSalle
(for itself and not on behalf of any other party) hereby notifies the Loan
Parties that, pursuant to the requirements of the USA Patriot Act, Title III of
Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or LaSalle, as applicable, to identify
the Loan Parties in accordance with the Act.
 
15.17 INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF


62

--------------------------------------------------------------------------------

Table of Contents


ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY
ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY
ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION,
CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR
RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF
HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES,
EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE
LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE
COMPANY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE
REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF
THE LETTERS OF CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR
DISCHARGE OF, ANY COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.
 
15.18 Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. Each Borrower agrees, on behalf of itself and
each other Loan Party, that neither the Administrative Agent nor any Lender
shall have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY


63

--------------------------------------------------------------------------------

Table of Contents


HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF OF ITSELF AND EACH
OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL,
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE).
Each Borrower acknowledges that it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.
 
15.19 JOINT AND SEVERAL LIABILITY/CONTRIBUTION. The Borrowers’ Obligations
hereunder shall be joint and several. Each Borrower acknowledges that, together
with the other Borrowers, that each Borrower is part of a consolidated group of
companies and that its financial strength is inter-dependent upon the financial
strength of the consolidated group as a whole. Each Borrower further
acknowledges and agrees that the Obligations are supported by adequate
consideration, regardless of the amount of Loans or other benefits actually
received by such Borrower under the Loan Documents. In the event a Borrower
makes a payment under the Loan Documents which exceeds the amount of funds
actually received, directly or indirectly, by such Borrower thereunder, such
Borrower shall be entitled to contribution from the other Borrower, pro-rata, on
the basis of funds actually received and shall be entitled to recover such
amounts by available legal means, but only after full payment of the Obligations
has been made to the Lenders. Such right of contribution shall be and remain at
all times, junior, subordinate, inferior and subject to the rights and interests
of the Lenders and the Administrative Agent under the Loan Documents and shall
not affect or impair in any way the joint, several, personal, unconditional
Obligations of each Borrower to fully pay and perform each of the Obligations.
 
15.20 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY STATE OR FEDERAL COURT LOCATED IN THE STATE OF INDIANA. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW


64

--------------------------------------------------------------------------------

Table of Contents


OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
 
15.21 WAIVER OF JURY TRIAL.  EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.


[signature pages follow]




65

--------------------------------------------------------------------------------

Table of Contents




The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.



   
“BORROWERS”
   
CELADON GROUP, INC.
 
 
By:
/s/ Paul Will
 
Title:
Treasurer
               
CELADON TRUCKING SERVICES, INC.
 
 
By:
/s/ Wayne Deno  
Title:
Treasurer
               
TRUCKERSB2B, INC.
 
 
By:
/s/ Wayne Deno  
Title:
Treasurer
     

































Signature Page to Credit
Agreement



--------------------------------------------------------------------------------

Table of Contents





   
LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, as Swing Line
Lender, as Issuing Lender and as a Lender
 
 
By:
/s/ John Beardslee  
Title:
First Vice President
     



































































Signature Page to Credit
Agreement



--------------------------------------------------------------------------------

Table of Contents

   
FIFTH THIRD BANK (CENTRAL INDIANA), a Lender
 
 
By:
/s/ /David O'Neal  
Title:
Vice President
     

































































Signature Page to Credit
Agreement





--------------------------------------------------------------------------------

Table of Contents





   
JPMORGAN CHASE BANK, N.A.,
a Lender
 
 
By:
/s/ Randall Stephens  
Title:
Vice President
     







































































Signature Page to Credit
Agreement





--------------------------------------------------------------------------------

Table of Contents






ANNEX A


LENDERS AND PRO RATA SHARES




 
 
 
Lender
 
Revolving
Commitment
Amount
 
 
Pro Rata
Share*/
 
LaSalle Bank National Association
 
$25,000,000**
 
50.000000000%
 
Fifth Third Bank (Central Indiana)
 
$15,000,000
 
30.000000000%
 
JPMorgan Chase Bank, N.A.
 
$10,000,000
 
20.000000000%
 
            TOTALS
 
$50,000,000
 
100%











 




















*/ Carry out to nine decimal places.


**/ Includes Swing Line Commitment Amount of $5,000,000.







--------------------------------------------------------------------------------

Table of Contents






ANNEX B


ADDRESSES FOR NOTICES


BORROWERS:
CELADON GROUP, INC.
CELADON TRUCKING SERVICES, INC.
TRUCKERSBSB, INC.
One Celadon Drive
Indianapolis, Indiana 46235
Attention: Paul Will, Chief Financial Officer
Telephone: (317) 972-7014
Facsimile: (317) 890-8099


LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender
Notices of Borrowing , Conversion and Continuation
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Israel Balaguer
Telephone: (312) 992-2843
Facsimile: (312) 904-4448


Notices for Letter of Credit Issuance
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Bryen Zimmerman
Telephone: (312) 904-7745
Facsimile: (312) 904-6303


All Other Notices
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Dave Thomas
Telephone: (312) 904-2506
Facsimile: (312) 904-2903


JPMORGAN CHASE BANK, N.A.
JPMorgan Chase Bank, N.A
111 Monument Circle, IN1-0046
Indianapolis, Indiana 46277
Attention: Randall K. Stephens
Telephone: (317) 321-7103
Facsimile: (317) 592-5270
 
FIFTH THIRD BANK (CENTRAL INDIANA)
Fifth Third Bank (Central Indiana)
251 N. Illinois Street, Suite 1000
Indianapolis, Indiana 46204
Attention: David O’Neal
Telephone: (317) 383-2288
Facsimile: (317) 383-2320
 
Back to Form 8-K [form8k.htm]